[C B R L G R O U P, I N C.L O G O] Post Office Box 787 Lebanon, Tennessee 37088-0787 Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP REPORTS JULY COMPARABLE STORE SALES LEBANON, Tenn. – August 7, 2007 CBRL Group, Inc. (“CBRL” or the “Company”) (Nasdaq: CBRL) today reported comparable store sales for its Cracker Barrel Old Country Store® restaurants and gift shops for the six-week period ending Friday, August 3, 2007, the final reporting period of the Company’s 2007 fiscal year. · Comparable store restaurant sales increased 1.6% from the comparable six-week period last year, with approximately 1.9% higher average check primarily due to an average menu price increase of about 2.0%. · Comparable store retail sales were up 1.5% from the comparable six-week period in fiscal 2006.Excluding the impact of one additional porch sale day in the same period of fiscal 2006, the sales increase was approximately 2.8%. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 562 Cracker Barrel Old Country Store restaurants and gift shops located in 41 states. - END -
